Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant’s amendment of the claims raises new claim objections and new ground of rejection under 35 U.S.C. 112 as discussed below in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 1, 4 and 6-9 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
An animation production system comprising: 
a virtual camera that shoots a picture of a character placed in a virtual space; 
and an asset list that displays a list of assets available for the shooting in the virtual space, 
wherein the shooting is executed by applying [[an]] at least one asset selected from the asset list to the virtual space, 
wherein when the at least one asset is being selected from the asset list, information regarding the selected asset is displayed in the virtual space,
wherein a first user can register [[an]] a particular asset in the asset list [[of]] accessible by the first user, and the registered asset is listed in the asset list accessible by a second user, and 
wherein a trial period is provided, the registered asset can be used within the trial period, and make the first user to decide whether to purchase at an end of the trial period.

For claim 4, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the list of assets in the asset list are provided by a server connected via a network.

For claim 6, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein an order in which the list of assets are displayed in the asset list is set according to a predetermined condition.

For claim 7, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein an order in which the list of assets are displayed in the asset list is set in accordance with a history of transaction or rental.

For claim 8, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, wherein the registered asset in the asset list is utilized at cost after an end of predetermined usage period.

For claim 9, Examiner believes this claim should be amended in the following manner:
The animation production system according to claim 1, 
further comprising a virtual hand of [[a]] the first user in the virtual space, wherein the selected asset from the asset list is extracted by the hand and used for the shooting by placing the selected asset in the virtual space.

Appropriate correction is required.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claim 1, this claim establishes “an asset selected/selected asset” and “an asset” for registration/”registered asset”. Claim 1 goes on to recite the phrase “the asset” and it is unclear and ambiguous to which of the previously established “asset selected/selected asset” and “asset” for registration/”registered asset” is being referenced by the phrase “the asset”. Furthermore, claim 1 establishes “a user” and “other user”. Claim 1 goes on to recite the phrase “the user” and it is unclear and ambiguous to which of the previously established “user” and “other user” is being referenced by the phrase “the user”. Examiner has suggested amendments to this claim in the claim objections discussed above the resolve the ambiguities.
Dependent claims 2-4 and 6-9 depend from claim 1 and accordingly inherit the deficiencies of claim 1. Therefore, claims 2-4 and 6-9 are likewise indefinite and rejected under 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al. (U.S. Pat. App. Pub. No. US 20120229475 A1; hereinafter "Sheridan"), in view of “ANIMATING MYSELF in VR!? - Filming in Flipside (Mixed Reality Video)” (https://www.youtube.com/watch?v=7Z2cW6Qel7Q; hereinafter “Flipside”), Mcghie et al. (U.S. Pat. No. US 8807427 B1; hereinafter "Mcghie"), Gopalakrishnan (U.S. Pat. App. Pub. No. 2018/0217661 A1) and Wane (U.S. Pat. App. Pub. No. 2015/0087427 A1).

	Regarding claim 1, Sheridan teaches an animation production system comprising: 
a virtual camera that shoots a picture of a character placed in a virtual space (Sheridan, Fig. 5, ¶ [0044], virtual stage (i.e., virtual space) having virtual characters/objects and virtual camera); and 
an asset list that displays a list of assets available for the shooting in the virtual space (Sheridan, Figs. 2 and 3, ¶ [0040], character creation with control box (i.e., list of assets) for selecting features (i.e., assets)), 
wherein the shooting is executed by applying an asset selected from the asset list to the virtual space (Sheridan, Fig. 5, ¶ [0044], filming with virtual cameras with selected characters and objects in the scene), and
wherein when the asset [is] being selected from the asset list, information regarding the selected asset is displayed in the virtual space (Sheridan, Fig. 3, ¶ [0040], a control box 18 the user can give the character V a name, and can select aspects of the character's appearance by choosing from several different features: for example hats, hair, eyebrows, eyes, ears, glasses, nose, etc.. Each of these features can also be given a desired colour. Note: see that the information labels and box “Spikey Hair” are displayed in the virtual space when it is selected by the user.).
For additional teachings of the prior art, Flipside also teaches: an asset list that displays a list of assets available for the shooting in the virtual space (Flipside, Fig. 1, 2:25, “dock” (i.e., asset list) for accessing characters and items).

    PNG
    media_image1.png
    1088
    1411
    media_image1.png
    Greyscale

Flipside, Fig. 1
Sheridan and Flipside (hereinafter “Sheridan-Flipside") are analogous because they are directed at virtual imaging. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a real-time puppetry/animation and film studio. Flipside, 0:17.
Sheridan-Flipside does not expressly teach, but Mcghie teaches wherein a user can register an asset in the asset list of the user, and the registered asset is listed in the asset list of the other user (Mcghie, col. 29, ll. 50-55, For example, game 1510 can be a farming simulation which allows the planting, harvesting, and selling of crops (e.g., at a virtual market in game 1510) to advance the gameplay. Note: that is, a user can create an asset (i.e., crop) and register it in a registered list (i.e., virtual market) that other users can access. Once the other user has obtained an item, then the item can be displayed in Sheridan’s or Flipside’s implementations of asset list.).
Sheridan-Flipside and Mcghie (hereinafter "Sheridan-Flipside-Mcghie") are analogous because they are directed at virtual content. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of buying and selling virtual goods. Mcghie, col. 3, ll. 1-3.
Sheridan-Flipside-Mcghie does not disclose wherein a trial is provided, an asset can be used within the trial, and make a user decide whether to purchase at an end of the trial.
However, these limitations are well-known in the art as disclosed in Gopalakrishnan.
Gopalakrishnan similarly discloses a system and method for providing a virtual environment as a virtual space wherein an avatar as a character may interact with virtual objects as assets in the virtual environment (page 1/par. 2 and 6; page 3/par. 30-31 and page 4/par. 38). Gopalakrishnan explains its system provides a product trial so that a user may try a virtual object with the user’s avatar within the trial and makes the user decide whether to purchase the virtual object at the end of the trial (page 5/par. 42-43). It follows Sheridan-Flipside-Mcghie may be accordingly modified with the teachings of Gopalakrishnan to provide a trial for using its asset so that its user may decide whether to purchase the asset at an end of the trial.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Sheridan-Flipside-Mcghie with the teachings of Gopalakrishnan. Gopalakrishnan is analogous art in dealing with a system and method for providing a virtual environment as a virtual space wherein an avatar as a character may interact with virtual objects as assets in the virtual environment (page 1/par. 2 and 6; page 3/par. 30-31 and page 4/par. 38). Gopalakrishnan discloses its use of a product trial is advantageous in enabling a user to appropriately try out a virtual object in a virtual environment so that the user may make an educated decision as to whether to purchase the virtual object (page 5/par. 42-43). Consequently, a PHOSITA would incorporate the teachings of Gopalakrishnan into Sheridan-Flipside-Mcghie for enabling a user to appropriately try out a virtual object in a virtual environment so that the user may make an educated decision as to whether to purchase the virtual object. 
Sheridan-Flipside-Mcghie-Gopalakrishnan does not specifically disclose wherein a trial period is provided and make a user decide whether to purchase at an end of the trial period.
However, these limitations are well-known in the art as disclosed in Wane.
Wane similarly discloses a system and method for providing a video game world as a virtual space wherein a user may interact with virtual objects as assets in the video game world (page 1/par. 2-3; and page 15/par. 121). Wane explains its system provides a trial period (one day, one week, etc.) so that a user may try a virtual object in the video game world and makes the user decide whether to purchase the virtual object at the end of the trial period (page 15/par. 121). It follows Sheridan-Flipside-Mcghie-Gopalakrishnan may be accordingly modified with the teachings of Wane to provide a trial period for using its asset so that its user may decide whether to purchase the asset at an end of the trial period.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Sheridan-Flipside-Mcghie-Gopalakrishnan with the teachings of Wane. Wane is analogous art in dealing with a system and method for providing a video game world as a virtual space wherein a user may interact with virtual objects as assets in the video game world (page 1/par. 2-3; and page 15/par. 121). Wane discloses its use of a trial period is advantageous in enabling a user to appropriately try out a virtual object over a period of time in a virtual world so that the user may make an educated decision as to whether to purchase the virtual object (page 15/par. 121). Consequently, a PHOSITA would incorporate the teachings of Wane into Sheridan-Flipside-Mcghie- Gopalakrishnan for enabling a user to appropriately try out a virtual object over a period of time in a virtual world so that the user may make an educated decision as to whether to purchase the virtual object. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

	Regarding claim 9, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane teaches the animation production system according to claim 1, further comprising a virtual hand of a user in the virtual space, wherein the asset from the asset list is extracted by the hand and used for the shooting by placing the asset in the virtual space (Flipside, Fig. 1, see virtual hand picking items for filming).

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane, and further in view of Luchene et al. (U.S. Pat. App. Pub. No. US 20070087831 A1; hereinafter "Luchene").

	Regarding claim 2, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane teaches the animation production system according to claim 1.
Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane does not expressly teach, but Luchene teaches wherein the selected asset is used at cost (Luchene, ¶ [0166], buying virtual sword (i.e., asset) for $10 or 100 units).
Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane and Luchene are analogous because they are directed at virtual worlds. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to help users purchase virtual items. Luchene, Abstract.

	Regarding claim 3, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane-Luchene teaches the animation production system according to claim 1, wherein the selected asset has an available time (Luchene, ¶ [0112], 2. Virtual item rental—a player character or entity can rent an in game item from another player character, entity or the game server. A virtual cash fee per unit time (i.e., available time) can be established and secured with the player character's or entity's credit card.).

	Regarding claim 4, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane-Luchene teaches the animation production system according to claim 1, wherein the assets in the asset list are provided by a server connected via a network (Luchene, Fig. 2, ¶ [0199], server with item database).

	Regarding claim 6, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane-Luchene teaches the animation production system according to claim 1, wherein an order in which the assets are displayed in the asset list is set according to a predetermined condition (Flipside, 3:35, see that items are displayed based on different categories (i.e., predetermined conditions)).

	Regarding claim 7, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane-Luchene teaches the animation production system according to claim 1, wherein an order in which the assets are displayed in the asset list is set in accordance with a history of transaction or rental (Luchene, ¶¶ [0588], enumerated list of items based on different definitions. Note: in other words, one of ordinary skill in the art at the time of the invention would have found it obvious to show the list of items in various orders, including based on a history of transaction or rental).

	Regarding claim 8, Sheridan-Flipside-Mcghie-Gopalakrishnan-Wane-Luchene teaches the animation production system according to claim 1, wherein the asset in the asset list is utilized at cost after an end of predetermined usage period (Luchene, ¶ [0153], selling at market value when a player's financial account cannot cover the real cash obligation specified by a virtual contract. Note: it is not clear what “utilized at cost after the end of predetermined usage period” means, so the recitation is one of many examples to illustrate the various dynamic pricing schemes available for virtual items).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613